Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-4 and 7-20, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over respective claims 1,2,5,10&12,14,10,12,15,11,13,6,16,18,20,21, and 22 of U.S. Patent No.10732376 B2 (see Table infra).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application is broader in scope over claims 1,2,5,10&12,14,10,12,15,11,13,6,16,18,20,21, and 22 of U.S. Patent 10732376 B2. Claims 1-4 and 8-20 of the instant application is therefore not patently distinct from the earlier U.S. Patent claim and such is unpatentable for obvious-type double patenting.

Instant application
US 10732376 B2
1. A lens assembly, comprising: a first optical lens module, comprising a first carrier and at least one first optical lens received in the first carrier; and a second optical lens module, comprising a second carrier, at least one second optical lens received in the second carrier, and a bearing portion connected to the second carrier, wherein a lower end portion of the first carrier extends to the bearing portion, so as to constrain the relative positions of the first optical lens module and the second optical lens module.
1. A lens assembly, comprising: a first optical lens module, comprising a first carrier and at least one first optical lens received in the first carrier; and a second optical lens module, comprising a second carrier, at least one second optical lens received in the second carrier, and a bearing portion connected to the second carrier and extending inward from the second carrier, wherein in a state where the first optical lens module and the second optical lens module are assembled together, a portion of the first carrier is located between the bearing portion and a lowermost lens of the first optical lens in a horizontal direction, and an adjustable clearance exists between the first carrier and the bearing portion, and between bottom surfaces of the first carrier and the lowermost lens of the first optical lenses and a top surface of an uppermost lens of the second optical lenses, and wherein the top surface of the uppermost lens of the second optical lenses is supported by a bottom surface of the bearing portion.


Regarding claims 2-4 and 7-20, Claims 2,5,13,10&12,14,10,12,15,11,13,6,16,18,20,21, and 22 of the U.S. Patent No.10732376 B2, contains elements of claims 2-4 of the instant application, and as such claims 2-4 and 8-20 of the instant application are obviousness over claims 2,5,10&12,14,10,12,15,11,13,6,16,18,20,21, and 22 of the U.S. Patent No.10732376 B2.
	
Claims 5 and 6 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1&3; and 2 of U.S. Patent No. 10732376 B2, in view of Lu; Chun-Yi (US 20130258503 A1, hereinafter “Lu”). 

Regarding claim 5, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 of U.S. Patent No. 10732376 B2 (see table supra), except wherein when the first optical lens module and the second optical lens module are assembled together, the first optical lens module is fixed to the second optical lens module by welding.
However, Lu discloses wherein when the first optical lens module and the second optical lens module are assembled together, the first optical lens module is fixed to the second optical lens module by welding (Fig. 2, [0027]-[0028]: an infrared laser is emitted to a joined portion between the transparent resin lens and the other transparent resin lens. As a result, the emitted infrared ray is absorbed by the infrared absorbent, so that the transparent resin lenses are welded to each other. An opaque lens barrel which holds the entire lens unit and the transparent resin lenses are joined by welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein when the first optical lens module and the second optical lens module are assembled together, the first optical lens module is fixed to the second optical lens module by welding applying  Liu method of manufacturing to 10732376 B2. The suggestion/ motivation for doing so would be to provide a lens unit which has satisfactory assembly workability and can be miniaturized (Lu: [0008]).

Regarding claim 6, the  10732376 B2 and Lu combination teaches the lens assembly according to claim 5, in addition Lu discloses wherein the first optical lens module is fixed to the second optical lens module by laser welding or ultrasonic welding (Fig. 2, [0007]&[0027]-[0028]: an infrared laser is emitted to a joined portion between the transparent resin lens and the other transparent resin lens. As a result, the emitted infrared ray is absorbed by the infrared absorbent, so that the transparent resin lenses are welded to each other. An opaque lens barrel which holds the entire lens unit and the transparent resin lenses are joined by welding).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0301303 A1, hereinafter “Kim”).

Regarding claim 1, Kim teaches a lens assembly (Fig. 11F), comprising: 
a first optical lens module, comprising a first carrier and at least one first optical lens received in the first carrier (Fig. 11F, [0115]: lens holder 220” holding first lens L1); 
and a second optical lens module, comprising a second carrier, at least one second optical lens received in the second carrier, and a bearing portion connected to the second carrier (Fig. 11F, [0059]: lens barrel 210 have one or more openings 213 formed therein to expose an edge of one or more lenses), 
wherein a lower end portion of the first carrier extends to the bearing portion, so as to constrain the relative positions of the first optical lens module and the second optical lens module (as illustrated by Fig. 2, [0025]: the lens holder 220” inserted into the lens barrel 210).

Regarding claim 2, Kim teaches lens assembly according to claim 1, in addition Kim discloses wherein when the first optical lens module and the second optical lens module are assembled together, a clearance exists between an outer peripheral surface of the first carrier and an inner peripheral surface of the bearing portion (as illustrated by Fig. 11F, [0091]&[0131]-[0132]: the first lens L1 maintains a clearance from the lens barrel 210 in the horizontal direction (the X-Y direction) after the optical axes are aligned with each other depending on a position to which the first lens L1 is moved.).

Regarding claim 3, Kim teaches lens assembly according to claim 2, in addition Kim discloses wherein a bonding medium is applied into the clearance, to fix the first optical lens module and the second optical lens module (Figs. 11-12, [0141]-[0146]: the lens holder 220 is moved relatively to a position at which the optical axes of the lenses are aligned with each other, with respect to the lens barrel 210. the position of the lens holder 220 is fixed using the adhesive, or the like).

Regarding claim 4, Kim teaches lens assembly according to claim 3, in addition Kim discloses wherein the bonding medium is applied onto the outer peripheral surface of the first carrier (Figs. 11-12, [0148]-[0150]: The adhesive 230 may be applied to a location at which the lens holder 220 and the first lens L1 contact each other as well as to a location at which the lens holder 220 and the lens barrel 210 contact each other).
Regarding claim 7, Kim teaches lens assembly according to claim 1, in addition Kim discloses wherein the bearing portion of the second optical lens module is a hollow structure extending inward (as illustrated by Figs. 11-12,  [0059]: lens barrel 210 have one or more openings 213 formed therein to expose an edge of one or more lenses).

Regarding claim 18, Kim teaches the lens assembly according to claim 1, in addition Kim discloses wherein when the first optical lens module and the second optical lens module are assembled together, the first optical lens module and the second optical lens module are arranged in sequence along a same optical axis direction (Figs. 11-12, [0141]: the first to fifth lenses L1 to L5 are assembled in the state in which the optical axes thereof are aligned with each other). 

Regarding claim 19, Kim teaches the lens assembly according to claim 1, in addition Kim discloses wherein when the first optical lens module and the second optical lens module are assembled together, an optical axis direction of the first optical lens module is parallel to an optical axis direction of the second optical lens module (Figs. 11, [0142]:Since the first lens L1 is moved within the lens barrel 210 by moving the lens holder 220, optical axes of lenses can be easily or accurately aligned).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0301303 A1, hereinafter “Kim”), in view of case Law.

Regarding claim 15, the Kim teaches the lens assembly according to claim 3, in addition Kim discloses a bonding medium (Figs. 11-12, [0141]-[0146]: the position of the lens holder 220 is fixed using the adhesive, or the like), except wherein a width of the bonding medium disposed in a radial direction is 0.05 to 1.5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a width of the bonding medium disposed in a radial direction is 0.05 to 1.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0301303 A1, hereinafter “Kim”), in view of Lu; Chun-Yi (US 20130258503 A1, hereinafter “Lu”).

Regarding claim 5, Kim teaches the lens assembly according to claim 1, except wherein when the first optical lens module and the second optical lens module are assembled together, the first optical lens module is fixed to the second optical lens module by welding.
However, Lu discloses wherein when the first optical lens module and the second optical lens module are assembled together, the first optical lens module is fixed to the second optical lens module by welding (Fig. 2, [0027]-[0028]: an infrared laser is emitted to a joined portion between the transparent resin lens and the other transparent resin lens. As a result, the emitted infrared ray is absorbed by the infrared absorbent, so that the transparent resin lenses are welded to each other. An opaque lens barrel which holds the entire lens unit and the transparent resin lenses are joined by welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein when the first optical lens module and the second optical lens module are assembled together, the first optical lens module is fixed to the second optical lens module by welding applying  Liu method of manufacturing to Kim lens assembly. The suggestion/ motivation for doing so would be to provide a lens unit which has satisfactory assembly workability and can be miniaturized (Lu: [0008]).

Regarding claim 6, the  Kim and Lu combination teaches the lens assembly according to claim 5, in addition Lu discloses wherein the first optical lens module is fixed to the second optical lens module by laser welding or ultrasonic welding (Fig. 2, [0007]&[0027]-[0028]: an infrared laser is emitted to a joined portion between the transparent resin lens and the other transparent resin lens. As a result, the emitted infrared ray is absorbed by the infrared absorbent, so that the transparent resin lenses are welded to each other. An opaque lens barrel which holds the entire lens unit and the transparent resin lenses are joined by welding).

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0301303 A1, hereinafter “Kim”), in view of Liu et al. (US 2006/0087751 A1, hereinafter “Liu”), and further in view of Miyazaki et al. (US 2003/0057426 A1, hereafter “Miyazaki”).

Regarding claim 8, Kim teaches the lens assembly according to claim 1, in addition Kim discloses wherein when the first optical lens module and the second optical lens module are assembled together, an adjustable clearance exists between the first carrier and the bearing portion, between a bottom surface of the first carrier and a lowermost lens of the first optical lenses, and between the bottom surface of the first carrier (Fig. 11F, [0131]: a micro clearance is formed between one surface L1a of the first lens L1 and one surface 210a of the lens barrel 210),
and wherein overall optical properties of the lens assembly are adjusted so that the adjustable clearance is formed into a curing clearance (Figs. 11-12, [0141]-[0146]: the lens holder 220 is moved relatively to a position at which the optical axes of the lenses are aligned with each other, with respect to the lens barrel 210. the position of the lens holder 220 is fixed using the adhesive, or the like).
Kim does not teach a top surface of an uppermost lens of the second optical lenses. 
However, Liu discloses wherein the top surface on the uppermost lens of the second optical lenses is supported by a bottom surface of the bearing portion ([0024]: an optical lens system 200 includes a first barrel 210, a second barrel 220. The first barrel includes a first lens group having a top surface held by a bottom surface of the first barrel 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the top surface on the uppermost lens of the second optical lenses is supported by a bottom surface of the bearing portion as taught by Liu into Kim lens assembly. The suggestion/ motivation for doing so would be to provide a fixing support for the lens group and improve alignment between two stacked lens barrels (Liu: [0009]).
The Kim and Liu combination does not teach wherein overall optical properties of the lens assembly are adjusted in six degrees of freedom.
Nevertheless, Miyazaki discloses wherein overall optical properties of the lens assembly are adjusted in six degrees of freedom (Fig. 4 [0027],[0051]: a total of six axes are necessary, including axes for adjustment of the angle of view, and axes for tilt adjustment, in order to provide absolute precision of positioning the optical lens and the imaging element chip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyazaki into the Kim and Liu combination, so that said wherein overall optical properties of the lens assembly are adjusted in six degrees of freedom. The suggestion/ motivation for doing so would be to perform positional alignment of an optical axis of an optical lens and an imaging plane of a solid state imaging element with high precision (Miyazaki: [0027]).

Regarding claim 9, the Kim, Liu and Miyazaki teaches the lens assembly according to claim 8, in addition Miyazaki discloses wherein the six degrees of freedom refer to degrees of freedom of moving along three coordinate axes x, y, and z and degrees of freedom of rotating about the three coordinate axes in a three-dimensional space (Fig. 4 [0027],[0051]: a total of six axes are necessary, including axes for adjustment of the angle of view, and axes for tilt adjustment, in order to provide absolute precision of positioning the optical lens and the imaging element chip).

Regarding claim 12, the Kim, Liu and Miyazaki combination teaches the lens assembly according to claim 8, except wherein the curing clearance is set so that an allowable angle of inclination of the first optical lens module with respect to the second optical lens module is less than or equals to 0.5 degree.
in addition, Kim discloses curing clearance (Fig. 11F, [0131]: a micro clearance is formed between one surface L1a of the first lens L1 and one surface 210a of the lens barrel 210)
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the curing clearance is set so that an allowable angle of inclination of the first optical lens module with respect to the second optical lens module is less than or equals to 0.5 degree, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Kim, Liu and Miyazaki combination as applied above, in view of Gutierrez (US 2015/0293330 A1, hereinafter “Gutierrez”).

Regarding claim 10, the Kim, Liu and Miyazaki teaches the lens assembly according to claim 8, except wherein the first optical lens module comprises at least one spacer ring disposed in cooperation with the first optical lens to provide a predetermined light path, wherein one spacer ring of the at least one spacer ring is disposed at a lower portion of the lowermost lens of the first optical lenses, and an adjustable clearance exists between a bottom surface of the one spacer ring and a top surface of the uppermost lens of the second optical lenses and the bearing portion.
However, Gutierrez discloses wherein the first optical lens module comprises at least one spacer ring disposed in cooperation with the first optical lens to provide a predetermined light path, wherein one spacer ring of the at least one spacer ring is disposed at a lower portion of the lowermost lens of the first optical lenses (Figs. 5-6, [0058]&[0061]: Baffle 153 separates lenses L31 and L32. The baffles and interfaces between lenses are preferably designed to avoid allowing stray light to reach the imager), and an adjustable clearance exists between a bottom surface of the one spacer ring and a top surface of the uppermost lens of the second optical lenses and the bearing portion (Figs. 5-6, [0058]: Movable lens L31 is positioned in front of lens L32. Baffle 153 separates lenses L31 and L32. Movable lens L31 is not positioned within lens barrel 151. Baffle 153 is adhered to, or mates with a feature on, the front surface of lens L32 or the back surface of lens L31. The movable lens L31 lies substantially outside the lens barrel 151 and is free to move in the x, y and z directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first optical lens module comprises at least one spacer ring disposed in cooperation with the first optical lens to provide a predetermined light path, wherein one spacer ring of the at least one spacer ring is disposed at a lower portion of the lowermost lens of the first optical lenses, and an adjustable clearance exists between a bottom surface of the one spacer ring and a top surface of the uppermost lens of the second optical lenses and the bearing portion as taught by Gutierrez into the Kim, Liu and Miyazaki. The suggestion/ motivation for doing so would be to avoid allowing stray light to reach the imager (Gutierrez: [0044]).

Regarding claim 11, the Kim, Liu and Miyazaki teaches the lens assembly according to claim 8, except wherein the second optical lens module comprises at least one spacer ring disposed in cooperation with the second optical lenses to provide a predetermined light path, wherein one spacer ring of the at least one spacer ring is disposed at an upper portion of the uppermost lens of the second optical lenses, and an adjustable clearance exists between the bottom surface of the lowermost lens of the first optical lenses and a top surface of the one spacer ring.
However, Gutierrez discloses wherein the second optical lens module comprises at least one spacer ring disposed in cooperation with the second optical lenses to provide a predetermined light path, wherein one spacer ring of the at least one spacer ring is disposed at an upper portion of the uppermost lens of the second optical lenses (Figs. 5-6, [0058]&[0061]: Baffle 153 separates lenses L31 and L32. The baffles and interfaces between lenses are preferably designed to avoid allowing stray light to reach the imager), and an adjustable clearance exists between the bottom surface of the lowermost lens of the first optical lenses and a top surface of the one spacer ring (Figs. 5-6, [0058]: The movable lens L31 lies substantially outside the lens barrel 151 and is free to move in the x, y and z directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second optical lens module comprises at least one spacer ring disposed in cooperation with the second optical lenses to provide a predetermined light path, wherein one spacer ring of the at least one spacer ring is disposed at an upper portion of the uppermost lens of the second optical lenses, and an adjustable clearance exists between the bottom surface of the lowermost lens of the first optical lenses and a top surface of the one spacer ring as taught by Gutierrez into the Kim, Liu and Miyazaki. The suggestion/ motivation for doing so would be to avoid allowing stray light to reach the imager (Gutierrez: [0044]).

Regarding claim 14, the Kim, Liu, Miyazak and Gutierrez teaches the lens assembly according to claim 11, in addition Gutierrez discloses wherein the spacer ring is further disposed between two adjacent second optical lenses (Fig. 5, [0054]: Baffles 115 and 157 are interspersed between lenses L32, L33 and L34). The suggestion/ motivation for doing so would be to avoid allowing stray light to reach the imager (Gutierrez: [0044]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Kim, Liu, Miyazak and Gutierrez combination as applied above to claim 10, in view of Suzuki et al. (US 20070047938 A1, hereinafter “Suzuki”).

Regarding claim 13, the Kim, Liu, Miyazak and Gutierrez combination teaches the lens assembly according to claim 10, except wherein the spacer ring is further disposed between two adjacent first optical lenses.
However, Suzuki discloses wherein the spacer ring is further disposed between two adjacent first optical lenses (Fig. 6, [0061] Further, between the first lens L1 and the second lens L2, and between the second lens L2 and the third lens L3, the light shielding masks SM are arranged, thereby, it is prevented that unnecessary light is incident on the outside of the effective diameter of the lenses L3, L4 which are near the solid-state image sensor, and the generation of the ghost or flare can be suppressed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the spacer ring is further disposed between two adjacent first optical lenses as taught by Suzuki into the Kim, Liu, Miyazak and Gutierrez combination. The suggestion/ motivation for doing so would be to suppress generation of the ghost or flare (Suzuki: [0061]).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0301303 A1, hereinafter “Kim”), in view of Craen et al. (US 8,260,129 B2, hereinafter “Craen”).

Regarding claim 16, Kim teaches the lens assembly according to claim 1, wherein after the first optical lens module and the second optical lens module are assembled together, except a central axis of the first optical lens module is staggered with respect to a central axis of the second optical lens module by 0 to 15 μm.
However, Craen discloses wherein a central axis of the first optical lens module is staggered with respect to a central axis of the second optical lens module by 0 to 15 µm (Figs. 1, Col. 1 Lines 14-35: lenses have been manufactured in order to align within a few µm (2-5 µm) the optical axis with respect to the OD of the lenses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the Kim lens module wherein a central axis of the first optical lens module is staggered with respect to a central axis of the second optical lens module by 0 to 15 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 20, Kim teaches the lens assembly according to claim 1, in addition Kim discloses wherein at least one of the number of the second optical lens modules is two or more (Figs. 11-12, [0141]: the first to fifth lenses L1 to L5 are assembled in the state in which the optical axes thereof are aligned with each other).
Kim does not teach wherein at least one of the number of the first optical lens modules is two or more.
However, Craen discloses wherein at least one of the number of the first optical lens modules is two or more (Figs. 1, Col. 1 Lines 14-35: passive lens alignment using the outer diameter of lenses 10 (claimed first optical lens modules), aligned within a lens barrel 12 (claimed second optical lens modules)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least one of the number of the first optical lens modules is two or more as taught by Craen into the Kim lens assembly. The suggestion/ motivation for doing so would be to enhance image capture quality.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0301303 A1, hereinafter “Kim”), in view of Yamashita et al. (US 2006/0028742 A1, hereinafter “Yamashita”).

Regarding claim 17, Kim teaches the lens assembly according to claim 1, except wherein a central axis of the first optical lens module is inclined with respect to a central axis of the second optical lens module by an angle of less than 0.5 degree.
 However, Yamashita discloses wherein a central axis of the first optical lens module is inclined with respect to a central axis of the second optical lens module by an angle of less than 0.5 degree (Figs. 10, [0103] Further, in the initial set state, due to the influence of the clearance, as shown in FIG. 10A, the optical axis O'-O' of the lens 10 is set to a state where it is slightly tilted from the reference optical axis (imaginary central line O-O) by a tilt angle ø).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a central axis of the first optical lens module is inclined with respect to a central axis of the second optical lens module by an angle of less than 0.5 degree as suggested by Yamashita into Kim lens module, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697